Appeal from parts of an amended order and judgment (one document) of Supreme Court, Ontario County (Henry, Jr., J.), entered June 11, 2001, that, inter alia, directed respondents Canandaigua Recreation Development Corporation and Dennis A. Morga to provide petitioner access for inspection and copying of nonexempt documentation.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see, Matter of Kolasz v Levitt, 63 AD2d 777, 779). Present — Green, J.P., Hayes, Hurlbutt, Kehoe and Bums, JJ.